DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The Terminal Disclaimer filed on 9/24/2020 has been entered. Claim 1 has beencanceled. 
Claims 2-15 remain for examination.
	The information disclosure statement filed on 11/11/2020 was crossed in the mail after the Notice of Allowance has been counted for mailing. Accordingly, this Office Action is needed to consider the IDS filed on 11/11/2020. 

Allowable Subject Matter
Claims 2-15 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The Terminal Disclaimer filed on 9/24/2020 has been approved. Accordingly, the prior art fails to disclose a bracelet as recited in claim 2 comprising: 
a transmitter; 
at least one processor to: detect a signal indicative of a code from the transmitter; 
identify a type of bracelet based at least partially on the code; 
detect a current flowing through the bracelet; and 
determine whether to provide access to a gaming system based at least partially on the code and the current flowing through the bracelet.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396.  The examiner can normally be reached on 6:30-5:00 PM M-Th..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THIEN M LE/Primary Examiner, Art Unit 2887